Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 12/05/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No.16/704,804, is filed on 12/05/2019.

Claim Objections
	Claims 1-2, 6, 13, 15  and 20 are objected to because of the following informalities:  As per claims 1, 15 and 20, the phrase “passing therethrough” should be replaced with “passing through the first layer” or with an appropriate phrase for clarity. The phrase “obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network” should be replaced with “obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network responsive to a first source data element of a source dataset passing the first layer” or with an appropriate phrase for clarity and consistency with the earlier limitation.
	As per claim 2, the phrase “passing therethrough” should be replaced with “passing through the first layer” or with an appropriate phrase for clarity.
	As per claim 6, the phrases “passing therethrough” should be replaced with “passing through the second layer” or with an appropriate phrase for clarity.
	As per claim 13, the phrase “from the first layer of the pre-trained neural network responsive to respective first and second source data elements of a source dataset passing therethrough” should be replaced with “from the first layer of the pre-trained neural network responsive to respective first and second source data elements of a source dataset passing through the first layer” or with an appropriate phrase for clarity.
	The phrase “from the second layer of the pre-trained neural network responsive to the respective first and second source data elements of the source dataset passing therethrough” should be replaced with “from the second layer of the pre-trained neural network responsive to the respective first and second source data elements of the source dataset passing through the second layer” or with an appropriate phrase for clarity.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A computer implemented method comprising: (1.A)
obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network responsive to a first target data element of a target dataset passing therethrough; (1.B)
obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network; (1.C)
calculating, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector; (1.D)
and setting, by the processor, a learning rate for the first layer of the pre-trained neural network based at least in part on the first divergence value. (1.E)

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations), certain methods of organizing human activity (“Managing Personal Behavior or Relationships or Interactions Between People”,  “Fundamental Economic Practices or Principles” and “Commercial or Legal Interactions”) and mental processes (concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion).
For example, highlighted limitation/steps labeled as (1.D) and (1.E) are treated by the Examiner as belonging to mental process or mathematical groupings or the combination of the two groupings as the limitations/steps include human observation, judgement and evaluation and/or mathematical calculations (see spec. calculates a divergence vector DST, which is composed of measures of divergence in the feature space between some statistics of feature vectors of images, for example averages of the feature vectors of images in the source and target datasets S and T [0025], feature vectors, equation 1-6 [0028-0030], calculates leaning rates [0031, 0074, 0080]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A computer implemented method”, “obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network” and “obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network”;
In Claim 14: “obtaining the first, second, third, and fourth source feature vectors from memory”;
In Claim 20: “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations”;
As per claim 1, the additional element in the preamble “A computer implemented method” is not qualified for a meaningful limitation and it even fails to link the use of the judicial exception to a particular operation or field of use. The limitations/steps “obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network” and “obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network” represent the standard feature vector collection steps in the art and they only add insignificant solution activities to the judicial exception. The limitation/element “by a (the) process” represents use of a general computer and it is not particular.
As per claim 14, the limitation/step “obtaining the first, second, third, and fourth source feature vectors from memory” represent a basic computer read operation and it only adds insignificant extra solution activity to the judicial exception.
As per claim 20, the additional element in the preamble “A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations” is not qualified for a meaningful limitation as the element represent a general computer and it even fails to link the use of the judicial exception to a particular operation or field of use.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record (Step 2B analysis). 
The additional limitations/elements are well understood, routine and conventional elements in the art according to the prior art of record. (See Watson, Zhang and others in the list of cited prior art reference below)
	Claims 1-14 and 20, therefore, are not patent eligible.

Invitation to Participate in DSMER Pilot Program
	The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
	An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
	Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website.

Applicant has two choices with respect to this invitation:
	(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
	(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a computer usable program product is interpreted as a computer program per se or software per se (See MPEP 2106.03 Eligibility Step 1: The Four Categories of Statutory Subject Matter, I. The four categories).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 20190354850 A1), hereinafter ‘Watson’ in view of Zhang (CN 108508473 A), hereinafter ‘Zhang’.
As per claim 1, Watson discloses
	A computer implemented method comprising: (a computer-implemented method [0004]) 
	obtaining, by a processor, a first target feature vector from a first layer of a pre- trained neural network responsive to a first target data element of a target dataset passing therethrough; (a computer-implemented method, processor [0004], target data sets, pre-trained neural network, layers of neural network, target feature [0039], feature representation, e.g.. feature vectors, from layers of the … pre-trained neural network [0040], target feature representations [0041], target data sets [0042], neural architecture [0009, 0067 Fig. 3], target data set [0068], ) 
	obtaining, by the processor, a first source feature vector associated with the first layer of the pre-trained neural network; (source data set, source feature, from layers of the … pre-trained neural network [0040])
	calculating, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector; (similarity matrices between … target feature representations and … source feature representations, distance computation, similarity, dissimilarity between … target feature … source feature [0042])
Watson discloses setting a learning rate ([0069]) and use of a processor ([0004]), but is silent regarding setting a learning rate for the first layer of the pre-trained neural network based at least in part on the first divergence value.

Zhang discloses adjusting a learning rate for a layer of neural network based on the difference of target characteristic parameter and reference characteristic parameter (characteristic parameter, comparing the difference of the output of the deep learning output and the target output, adjusting the structure parameter of the deep learning network, such as hidden layer number, each hidden layer neuron number, learning rate, iteration times [pg. 12 line 33-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Watson in view of Zhang to calculating, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector for an automatic fine turning of neural network models generated to perform target machine learning tasks (neural network models generated to perform target machine learning tasks [0098], automatically [0103, 0106-0107]).

As per claim 15, Watson discloses
	A computer program product for generating parameters of a neural network, the computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by controller circuitry to cause the controller circuitry to perform operations comprising: (computer program product [0005, 000270028, claim 17])

Watson in view of Zhang disclose the rest of limitations as shown claim 1 above.

As per claim 20, Watson discloses
	A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising: (computer system [0118, 0132, 0138, claim 1]). 	

Watson in view of Zhang disclose the rest of limitations as shown claim 1 above.

As per claim 2, Watson and Zhang disclose claim 1 set forth above.
Watson further discloses obtaining a second target feature vector from the first layer of the pre-trained neural network responsive to a second target data element passing therethrough (one or more target data sets … pass through one or more pre - trained neural network, generate respective feature descriptors ‘e.g. , feature vectors’ characterizing the one or more sample [0039]).

As per claim 3, Watson and Zhang disclose claim 2 set forth above.
Watson further discloses calculating a first target average feature vector based at least in part on the first and second target feature vectors (target feature descriptor/vector [0039], aggregate a plurality of feature, average, one or more … feature [0040], target feature [0041]).

As per claim 4, Watson and Zhang disclose claim 2 set forth above.
Watson further discloses obtaining a second source feature vector associated with the first layer of the pre-trained neural network. (one or more layers of a pre - trained neural
Network [0040], one or more source feature [0041-0042]).

As per claim 5, Watson and Zhang disclose claim 4 set forth above.
Watson already discloses averaging target or source vectors based on one or more target or source vectors respectively. (aggregate a plurality of feature, average, one or more … feature, average the feature descriptors  [0040], average, feature vectors [0052], average feature vector [0059]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to calculate, by the processor, a first target average feature vector based at least in part on the first and second target feature vectors; and  calculate, by the processor, a first source average feature vector based at least in part on the first and second source feature vectors for an automatic fine turning of neural network models generated to perform target machine learning tasks and 
	it would have been obvious to one having ordinary skill in the art at the time the invention was made to appropriately rearrange the elements of the limitations such as choosing target feature versus source feature and how to calculate the average feature vectors using which feature vectors, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 6, Watson and Zhang disclose claim 4 set forth above.
Watson already discloses averaging target or source vectors based on one or more target or source vectors respectively. (aggregate a plurality of feature, average, one or more … feature, average the feature descriptors characterizing source data set,  [0040], average, feature vectors, target data set [0052], average feature vector, source data, target data [0059]), generating multiple feature vectors (data sets … pass through one or more pre - trained neural network, generate respective feature descriptors ‘e.g. , feature vectors’ characterizing the one or more sample [0039]), generating target feature and source feature vectors (source data, target data [0059]) and extracted from a plurality of layers (plurality of layers, one or more hidden layers, one or more output layers [0030], one or more respective feature descriptors can be outputted by one or more layers of the respective pre-trained neural network models, target feature [0039]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to obtain, by the processor, a third target feature vector from a second layer of the pre-trained neural network responsive to the first target data element passing therethrough; and obtain, by the processor, a fourth target feature vector from the second layer of the pre-trained neural network responsive to the second target data element passing therethrough for an automatic fine turning of neural network models generated to perform target machine learning tasks and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was made to appropriately rearrange the elements of the limitations such as choosing target features from which layer using which data sets, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claims 7-9, which depend on base claim 6 disclosed by Watson and Zhang, claims are also rejected in the same manner as explained in claim 6 above.

As per claim 10, Watson and Zhang disclose claim 9 set forth above.
Watson discloses data normalization ([0048, 0099, claim 10]) and averaging one or more target and source features (aggregate a plurality of feature, average, one or more … feature, average the feature descriptors characterizing source data set,  [0040].

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to calculate, by the processor, first and second normalized target average feature vectors; and calculate, by the processor, first and second normalized source average feature vectors for an automatic fine turning of neural network models generated to perform target machine learning tasks and 
	it would have been also obvious to one having ordinary skill in the art at the time the invention was made to appropriately rearrange the elements of the limitations such as normalizing or averaging feature vectors, since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 11, Watson and Zhang disclose claim 10 set forth above.
Watson discloses divergence or similarity of feature vectors ([0042, 0054-0055, 0059, 0096, 0084 and 0095, claims 3 and 13]) and target average feature vector and source feature vector in base claims.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to calculate a divergence between the first normalized target average feature vector and the first normalized source average feature vector for an automatic fine turning of neural network models generated to perform target machine learning tasks.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and Zhang in view of Desai (US 11196830 B2), hereinafter ‘Desai’.
As per claim 16, Watson and Zhang disclose claim 15 set forth above.
Watson discloses the stored program instructions are stored in a computer readable storage medium in a data processing system (program instruction, remote computer and server [0127]). However, Watson is silent regarding the stored program instructions are transferred over a network from a remote data processing system.

Desai discloses the stored program instructions are transferred over a network from a remote data processing system (the program instructions are stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system [claim 11]).

	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and Zhang in view of Trim (US 20200410324 A1), hereinafter ‘Trim’.
As per claim 17, Watson and Zhang disclose claim 15 set forth above.
Watson discloses the stored program instructions are stored in a computer readable storage medium in a server data processing system, and  the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system (one or more servers [0033, Fid. 1], program instructions … downloaded [0126, 0136]), but is silent regarding program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use.

Trim discloses program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use (program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use [claim 19]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to disclose program instructions to meter use of the computer usable code associated with the request; and program instructions to generate an invoice based on the metered use for an ecommerce economic accountability during an automatic fine turning of neural network models generated to perform target machine learning tasks.

As per claim 18, Watson and Zhang disclose claim 15 set forth above.
Watson discloses obtaining the first source feature vector from the first layer  of the pre-trained neural network responsive to the first source data element of a source dataset passing therethrough. (source data set, source feature, from layers of the … pre-trained neural network [0040]).

	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Watson and Zhang in view of He (US 20220004855 A1), hereinafter ‘He’.
As per claim 19, Watson and Zhang disclose claim 15 set forth above.
The set forth combined prior art is silent regarding obtaining the first source feature vector from memory.

He discloses obtaining the first source feature vector from memory (reading … feature data from … the memory [0107, 0147, 0149, 0151], writing the feature data … into … memory [0154]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to obtain the first source feature vector from memory for a computational efficiency during an automatic fine turning of neural network models generated to perform target machine learning tasks.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1, 15 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 18 and 2, respectively of copending Application No. 15/982,622, hereinafter ‘reference’ in view of Zhang. 
This is a provisional nonstatutory double patenting rejection.

As per claim 1, The difference from claim 11 of the reference is “setting a learning rate for the first layer of the pre-trained neural network based at least in part on the first divergence value”.

Zhang discloses adjusting a learning rate for a layer of neural network based on the difference of target characteristic parameter and reference characteristic parameter (characteristic parameter, comparing the difference of the output of the deep learning output and the target output, adjusting the structure parameter of the deep learning network, such as hidden layer number, each hidden layer neuron number, learning rate, iteration times [pg. 12 line 33-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the reference in view of Zhang to calculate, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector for an automatic fine turning of neural network models generated to perform target machine learning tasks.

As per claim 15, The difference from claim 18 dependent on claim 17 of the reference is “setting a learning rate for the first layer of the pre-trained neural network based at least in part on the first divergence value”.

Zhang discloses adjusting a learning rate for a layer of neural network based on the difference of target characteristic parameter and reference characteristic parameter (characteristic parameter, comparing the difference of the output of the deep learning output and the target output, adjusting the structure parameter of the deep learning network, such as hidden layer number, each hidden layer neuron number, learning rate, iteration times [pg. 12 line 33-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the reference in view of Zhang to calculate, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector for an automatic fine turning of neural network models generated to perform target machine learning tasks.

As per claim 20, The difference from claim 2 dependent on claim 1 of the reference is “setting a learning rate for the first layer of the pre-trained neural network based at least in part on the first divergence value”.

Zhang discloses adjusting a learning rate for a layer of neural network based on the difference of target characteristic parameter and reference characteristic parameter (characteristic parameter, comparing the difference of the output of the deep learning output and the target output, adjusting the structure parameter of the deep learning network, such as hidden layer number, each hidden layer neuron number, learning rate, iteration times [pg. 12 line 33-39]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the reference in view of Zhang to calculate, by the processor, a first divergence value for the first layer of the pre- trained neural network based at least in part on the first target feature vector and the first source feature vector for an automatic fine turning of neural network models generated to perform target machine learning tasks

Allowable Subject Matter
	Claim 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  As per claim 12, the closest prior art of record, Watson and Zhang, either singularly or in combination, fail to anticipate or render obvious limitations, “mapping the first divergence value to the learning rate value based at least in part on divergence values associated with other layers of the pre-trained neural network“, in combination with other limitations.

As per claims 13-14, claims would be also available because base claim 12 would be allowable.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
	Yue (CN 109508385 A) discloses neural network,  feature vector, distance, Euclidean distance, learning rate and parameter leaning.
	Zhang (CN 108765383 B) discloses learning rate (feature, source domain, characteristic Sf … on the source domain, characteristic Tf … on the target domain, similarity of the distribution Sf and Tf, domain invariant feature, two feature distributions, u, learning rate [claim 5]).
	Schaul (T. Schaul and et al, “No More Pesky Learning Rates”, Proceedings of the 30th International Conference on Machine Learning, Atlanta, Georgia, USA, 2013. JMLR: W&CP volume 28) discloses learning rate, [pg. 3 left col eq. (5), right col eq. (6)], based on partially the discrepancy between                 
                    
                        
                            θ
                        
                        
                            i
                        
                        
                            (
                            t
                            )
                        
                    
                
             and                 
                    
                        
                            θ
                        
                        
                            i
                        
                        
                            *
                        
                    
                
            .

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS KAY/Primary Examiner, Art Unit 2865